Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			        DETAILED ACTION
The office acknowledges Applicants amendments and arguments dated 07/05/2022 in response to the 04/04/2022 office action. Claims 16-17 have been amended and claims 21-22 have been added. Claims 1-15, 18-20 have been cancelled. Based on the amendment to claim 17, 112 rejection is withdrawn. The examiner discussed Applicants arguments with attorney Blessent and requested additional data to overcome the rejections. Attorney advised that an office action be mailed. Applicants arguments have been fully considered but found not to be persuasive. Applicants arguments are addressed below. Applicants claim amendments necessitated the modified rejections in this office action. The action is made final. The pending claims 16-17, 21-22 are examined based on the merits herein. 
			Response to Applicants’ Arguments
03 rejection: (i) Sughira
Applicant argue that the experimentally observed selectivity of AS443, which has a particular (R,R)-trans stereochemistry, would have been unexpected in view of Sugihara. Sugihara merely mentions an unpurified mixture of stereoisomers and also fails to describe Ki and EC5o data related to such compounds. Applicants argue that the compound AS443 as in the current claims has unexpected properties that overcomes the prima facie of obviousness. Applicants provide comparison data of the binding affinities of several compounds along with AS443 and argue that AS443 was approximately 271 times more selective for β-1AR in comparison with β2-AR. Further argued is that AS443 was approximately 1,461 times more selective for β1-AR over β2-AR in relation to P-arrestin recruitment. and this selectivity was considerably greater than other compounds. 



In response, applicants’ arguments and showing of the unexpected results has been fully considered. However, “when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). There is no data relating to AS443, its racemic mixture or to the individual isomers (e.g. R-R or S-S). The unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). The unexpected results are not sufficient to overcome the rejection because the unexpected results have to be unobvious as well. In the instant case, one of ordinary skill in the art would have been motivated to resolve the racemic mixture of AS443 and administer the isomer to a patient with asthma. It is noted that the results Applicants have provided relates to the inherent properties of the compound AS443, being β2AR selective compound. Though Sughira do not teach AS443 is a β2R selective compound it is the inherent property of the compound. A reference need not explicitly teach all the properties of the compound.
The claimed method would have been obvious over Sughira because (i) the reference explicitly teach the racemic AS443 (ii) the compound is useful in asthma and (iii) the racemic mixtures be resolved to its isomers. The difference between the compound of clam 16 and Sugihara’s compound is that the currently used compound is a specific isomer and Sugihara’s is a racemic compound. A person of ordinary skill in the art would have found it obvious to obtain an isomer of Sugihara’s compound and use it in treating asthma because as recognized by MPEP § 2144.09, a structural isomer of the prior art compound is unpatentable unless it possesses some unexpected advantage or property not possessed by the prior art compound. It is noted that a novel useful compound which is isomeric with a compound of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. In re Norris (CCPA 1950) 179 F2d 970, 84 USPQ 458. Further, a skilled artisan would have been motivated to isolate the isomer of the known compound from established techniques and use the optically pure isomer to enhance the therapeutic effects or to use lower dose and/or reduce any potential side effects associated with the racemic mixture. It would have been obvious to a skilled artisan that administration of the same isomeric compound (after isolation) as claimed to asthma patients would ameliorate one or more symptoms associated with the condition. Thus the claims would have been obvious over Sughira’s teachings. 
(ii) Nishikawa:
Applicants’ argue that Nishikawa fails to describe the isolated (R,R-trans) stereoisomer of AS443. The cited experimental data of Table III of Nishikawa merely relates to isolated "cis" isomers, which would include both the (R,S-cis) and the (S,R-cis) isomers, whereas the "trans" isomers would relate to both the (S,S-trans) and (R,R-trans) isomers. The experimental data in Nishikawa fails to render it expected that the particular stereoisomer of AS443 would have significantly higher selectivity for β1-AR over β2- AR in the Ki binding affinity and EC50 β-arrestin analyses described above. Oka and Barisione fail to remedy this deficiency in Nishikawa since they were merely cited for methods of using such compounds and not properties of the compounds. Applicants argue that the unexpected results described in the application are sufficient to overcome a prima facie case of obviousness.

In response, Nishikawa teaches cis and trans stereoisomers of AS443 and its β-adrenergic stimulating activities. Oka teaches the racemic compound of AS 443. Barisione teach that beta-adrenergic agonists are considered as first-line medications bronchial asthma. Thus one of ordinary skill in the art would have found it obvious to administer an effective amount of AS443, (a β-adrenergic agonist) including its isomers (after isolation) in treating asthma in subjects. As stated above, a skilled artisan would have been motivated to isolate the isomer of the known compound from established techniques and use the optically pure isomer to enhance the therapeutic effects or to use lower dose and/or reduce any potential side effects associated with the racemic mixture. The arguments in regards to the unexpected results has been addressed above. The claimed method would have been obvious over the combined prior art for the reasons cited in the rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 4041079). 
The species elected for examination is asthma. The compound of claim 16 is AS-443.
				
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sugihara teaches novel bicyclic compounds. In col. 1, lines 1-19, it is taught,

    PNG
    media_image2.png
    305
    402
    media_image2.png
    Greyscale

Sugihara explicitly teach the following compound in claim 4, 2-methylamino-1,5,6-trihydroxy-1,2,3,4-tetrahydronaphthalene, which is,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Sugihara teach that compounds of general formula (I) thus obtained include a few asymmetric carbon atoms and accordingly occur as some isomers. The racemic mixtures may if desired, be resolved by conventional manners, for example, by causing the isomers to form salts with optically active acids or bases or by utilizing the principle of physical adsorption on porous resin adsorbents (col. 7, lines 1-7). The principal object of the invention is to provide the compound (I), its pharmaceutically acceptable salts, which are useful as medicines for treatment of asthma or arrhythmia (col. 1, lines 38-41). 
From the teachings of Sugihara, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to administer an effective amount of AS-443 in treating a bronchoconstrictive condition, e.g. asthma because the reference teaches the racemic compound of As-443 for asthma and further teach that the racemic mixtures be resolved to its isomers. The difference between AS-443 and Sugihara’s compound is that AS-443 is a specific isomer and Sugihara’s is a racemic compound. A person of ordinary skill in the art would have found it obvious to obtain the isomeric compound of Sugihara and use it in asthma treatment because as recognized by MPEP § 2144.09, a structural isomer of the prior art compound is unpatentable unless it possesses some unexpected advantage or property not possessed by the prior art compound. It is noted that a novel useful compound which is isomeric with a compound of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. In re Norris (CCPA 1950) 179 F2d 970, 84 USPQ 458. Further, a skilled artisan would have been motivated to isolate the isomer of the known compound from established techniques and use the optically pure isomer to enhance the therapeutic effects or to use lower dose and/or reduce any potential side effects associated with the racemic mixture. Administration of the same compound as claimed to the same set of subjects, herein asthma patients would ameliorate one or more symptoms associated with the condition. Sugihara do not explicitly teach that AS-443 species is aβ2AR selective compound. However, this is the inherent property of the compound whether it is disclosed by the prior art or not, it is necessarily present. Applicant's attention is directed to In re Swinehart, (169 USPQ 226 where the Court of Customs and Patent Appeals stated "is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art." The ultimate utility for the claimed compound is old and well known rendering the claimed subject matter obvious to the skilled artisan. As to the limitation of the compound being β2R selective compound, it is the inherent property of the compound. A reference need not explicitly teach all the properties of the compound.
	A person of ordinary skill in the art would have been motivated to administer an effective amount of AS-443 in a subject with a bronchoconstrictive disease, e.g. asthma to provide therapeutic benefits. Thus claims 16-17 would have been obvious over Sugihara.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 4041079) as applied to claim 16 above and further in view of Barisione et al. (Pharmaceuticals, 2010, 3, 1016-1044).
Sugihara as discussed above. 
Sugihara do not teach the nebulization or inhalation administration as recited in claims 21-22. 
Barisione teach that beta-adrenergic agonists are considered as first-line medications in the treatment of airway narrowing, the hallmark feature of bronchial asthma and chronic obstructive pulmonary disease (COPD) (Introduction, p 1017, para 1, lines 1-3). The reference further teach that nebulizers are used for self-treatment of severe asthma (p 1030, line2 14-15) and short-acting B2-AR agonists administered by inhalation is an effective therapy for rapid reversal of airflow obstruction and prompt relief of asthmatic symptoms (7.11 Asthma, lines 1-2, p 1027). 
As to claims 21-22, from Barisione, it would have been obvious before the effective filing date of the invention to administer an effective amount of the compound of claim 16 in asthmatic subjects by inhalation or by nebulization because both of them are effective techniques to deliver the asthma drug. A person of ordinary skill in the art would have been motivated to deliver the β2AR selective compound by nebulizer or by inhalation technique to provide effective treatment for asthma and relieve symptoms. 


Claims 16-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (IDS: Life Sciences, Vol. 16, pp 305-314) and Oka et al. (IDS; Chem Pham Bull, 1977, Volume 25, Issue 4, pages 632-639) and in view of Barisione et al. (Pharmaceuticals, 2010, 3, 1016-1044).
Nishikawa teaches the β-adrenergic stimulating activities of the compounds of formula I (in pages 306, 309 and 311) has bronchorelaxing action (p 310, line 1) . 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    465
    808
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    483
    757
    media_image6.png
    Greyscale

Oka et al. teachings are to the synthesis of catechol derivative compounds of formula I and its β-adrenergic activities is taught in Nishikawa report. 
Oka teach the following in page 632, para 1. 

    PNG
    media_image7.png
    202
    585
    media_image7.png
    Greyscale

Oka and Nishikawa do not teach the compound of formula I in a method of treating a constrictive disease, e.g. asthma and the limitations of claims 21-22. 

Barisione teach that beta-adrenergic agonists are considered as first-line medications in the treatment of airway narrowing, the hallmark feature of bronchial asthma and chronic obstructive pulmonary disease (COPD) (Introduction, p 1017, para 1, lines 1-3). The reference further teach that nebulizers are used for self-treatment of severe asthma (p 1030, line2 14-15) and short-acting B2-AR agonists administered by inhalation is an effective therapy for rapid reversal of airflow obstruction and prompt relief of asthmatic symptoms (7.11 Asthma, lines 1-2, p 1027). 
From Barisione a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious that airway narrowing diseases such as asthma is treated with and beta-adrenergic agonists. A person of ordinary skill in the art before the effective filing date of the invention from to administer an effective amount of AS-443 in treating a bronchoconstrictive condition, e.g. asthma because the racemic compound of the same is taught in the prior art to be associated with β-adrenergic stimulating activity and bronchorelaxing action. A person of ordinary skill in the art would have found it obvious to try using and effective amount of the 2-methylamino-1,5,6-trihydroxy-1,2,3,4-tetrahydronaphthalene compound in the treatment of a bronchoconstrictive condition, e.g. asthma for bronchorelaxing effects. 
As to the isomeric compound AS-443 claimed, the prior art teaches the racemic compound of the AS-443 with β-adrenergic stimulating activity and bronchorelaxing action. It is well known in the art for the racemic mixtures be resolved to its isomers. The difference between AS-443 and the prior art compound is that AS-443 is a specific isomer of the racemic compound. A person of ordinary skill in the art would have found it obvious to obtain the isomeric compound of the prior art and use it in asthma treatment because as recognized by MPEP § 2144.09, a structural isomer of the prior art compound is unpatentable unless it possesses some unexpected advantage or property not possessed by the prior art compound. It is noted that a novel useful compound which is isomeric with a compound of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. In re Norris (CCPA 1950) 179 F2d 970, 84 USPQ 458. Further, a skilled artisan would have been motivated to isolate the isomer of the known compound from established techniques and use the optically pure isomer to enhance the therapeutic effects or to use lower dose and/or reduce any potential side effects associated with the racemic mixture. Administration of the same compound as claimed to the same set of subjects, herein asthma patients would ameliorate one or more symptoms associated with the condition. As to the limitation of the compound being β2R selective compound, it is the inherent property of the compound. A reference need not explicitly teach all the properties of the compound.
A person of ordinary skill in the art would have been motivated to administer an effective amount of AS-443 in a subject with a bronchoconstrictive disease, e.g. asthma to provide therapeutic benefits. Thus claims 16-17 would have been obvious over the combined prior art teachings. As to claims 21-22, from Barisione, it would have been obvious to administer an effective amount of the compound of claim 16 in asthmatic subjects by inhalation or by nebulization because both of them are effective techniques to deliver the drug to asthma patients to relieve symptoms. 


				Conclusion
Applicant's amendment necessitated the new and modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627